DETAILED ACTION
Status of Claims:  
Claims 1-8 are pending.
Claims 1-6 and 8 are amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Mar. 11, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the features of the amended independent claims. This argument is not persuasive because the limitations directed to the adding of AHLs signal molecules appear to be contingent limitations which are not required under the broadest reasonable interpretation of the claims since the prior art teaches the step of facilitating and the capability to add AHLs.  Alternatively, per the interpretations noted below for 35 USC § 112 and if it is presumed that the claims require a non-obvious feature to achieve the contingent adding step, Ma discloses adding one or more C8-HSL standard of AHLs signal molecules (a final concentration of 5000 nM of C8-HSL) (see section 2.7, para. 1), which is 50 mg per cubic meter of the papermaking wastewater (5000 nM is approximately 23 “C8-HSL standards” based on the interpretation that a C8-HSL standard is 50 mg per cubic meter of the papermaking wastewater).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “one or more C8-HSL standard of AHLs signal molecules” in line 5 and “the one or more C8-HSL standard being 50 mg per cubic meter of the papermaking wastewater” in lines 7-8 render the claim indefinite because it is not clear whether the claim requires the AHL signal molecules to be the species C8-HSL and to use a C8-HSL standard (where the accepted meaning in the field of chemistry of “standard” for a reagent, such as the signal molecule C8-HSL, is as a primary standard of a reagent), or whether the claim is providing a special definition for “C8-HSL standard” which is not associated with the specie C8-HSL of the AHL genus and refers to the unit “50 mg of AHL per cubic meter of papermaking wastewater”. For the purposes of examination, the limitations shall be interpreted as the latter and require adding one or more portions of “50 mg AHLs/cubic meter of wastewater”.  Per this interpretation, it is recommended to revise “C8-HSL standard” to be –standards—(or, for example, –units-- and –portions-- to clearly differentiate from being a primary standard) in claim 1 and each of claim 1’s dependent claims where appropriate. 

Regarding claim 2, per the interpretation for claim 1 above, the phrase “adding 10-100 mg of the one or more C8-HSL standard of AHLs signal molecules for every 1 m3 of the papermaking wastewater” in lines 3-4 renders the claim indefinite because it is not clear how one would perform the claim 2 step of adding 10-100 mg of one or more 50 mg AHLs/m3 wastewater for every 1 m3 of the papermaking wastewater.  For the purposes of examination, claim 2 shall be interpreted to require adding between one to two C8-HSL standard of AHLs signal molecules, i.e. adding 50-100 mg AHLs/m3 wastewater. 

Regarding claim 6, the phrases “one or more C8-HSL standard of AHLs signal molecules” in line 5, “the one or more C8-HSL standard of AHLs signal molecules” in lines 6-7, and “the one or more C8-HSL standard being 50 mg per cubic meter of the papermaking wastewater” in lines 7-8 render the claim indefinite because it is not clear whether the claim requires the AHL signal molecules to be the species C8-HSL and to use a C8-HSL standard (where the accepted meaning in the field of chemistry of “standard” for a reagent, such as the signal molecule C8-HSL, is as a primary standard of a reagent), or whether the claim is providing a special definition for “C8-HSL standard” which is not associated with the specie C8-HSL of the AHL genus and refers to the unit “50 mg of AHL per cubic meter of papermaking wastewater”. For the purposes of examination, the limitations shall be interpreted as the latter and require adding one or more portions of “50 mg AHLs/cubic meter of wastewater”.  Per this interpretation, it is recommended to revise “C8-HSL standard” to be –standards—(or, for example, –units-- and –portions-- to clearly differentiate from being a primary standard) in claim 1 and each of claim 1’s dependent claims where appropriate.

Regarding claims 3-5 and 7-8, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al. (US 7,374,682 B2) in view of Ma et al. (Bioresource Technology 247 (2018), p. 116-124).

Regarding claim 1, Kamachi teaches a method of regulating a micro-environment of anaerobic granular sludge (the methane fermentation reactor 2 is used after granular sludge containing anaerobic bacteria has been charged) (see col. 3, lines 61-62; col. 4, lines 27-28; Fig. 1) to promote anaerobic digestion (an oxidizing agent is added to the wastewater to prevent hindering methane fermentation and damaging anaerobic bacteria and adding trace metals to activate the bacteria) (see col. 1, lines 65-67; col. 2, lines 1-4 and 14-18; col. 4, lines 55-58), the method comprising: 
facilitating entrance of papermaking wastewater into an anaerobic reactor after passing through a regulating tank (the resulting water from the oxidization reactor 1 is fed to the methane fermentation reactor 2; the treatment of an organic wastewater discharged from various factories such as paper mill factories) (see col. 6, lines 12-14 and col. 1, lines 10-13); and 
adding one or more molecules to the papermaking wastewater at an end outlet of the regulating tank (the trace metals are added at a position between the oxidation reactor 1 and the methane fermentation reactor 2) (see col. 4, lines 58-59).
The limitations “adding one or more C8-HSL standard of AHLs signal molecules to the papermaking wastewater at an end outlet of the regulating tank, when a proportion of microorganism content in an anaerobic granular sludge in the anaerobic reactor is less than 0.6, the one or more C8-HSL standard being 50 mg per cubic meter of the papermaking wastewater” are interpreted to be contingent 
Kamachi further teaches a structure to add additives (an agent may be directly injected into the pipe, which is interpreted to mean that an injection opening is inherent) (see col. 4, lines 53-54; Fig. 1), however Kamachi does not explicitly teach the structure for adding being for one or more AHLs signal molecules.
Ma teaches a method of regulating a micro-environment of anaerobic granular sludge to promote anaerobic digestion (add-back experiments support the hypothesis that C8-HSL and C10-HSL might play an important role in facilitating anaerobic granulation through regulation of EPS synthesis) (see Abstract), the method comprising adding one or more AHLs signal molecules to the papermaking wastewater (add-back of C8-HSL and C10-HSL into samples of papermaking wastewater PPW-1, PPW-2; a final concentration of 5000 nM of C8-HSL) (see section 2.1, para. 1; section 2.7, para. 1).
Alternatively, if it is presumed that the claim requires a non-obvious feature to achieve adding one or more C8-HSL standard of AHLs of the contingent step, Ma further teaches adding one or more C8-HSL standard of AHLs signal molecules (a final concentration of 5000 nM of C8-HSL) (see section 2.7, para. 1), the one or more C8-HSL standard being 50 mg per cubic meter of the papermaking wastewater (5000 nM is approximately 23 “C8-HSL standards” based on the interpretation that a C8-HSL standard is 50 mg per cubic meter of the papermaking wastewater). Thus, Ma teaches the capability to add AHLs at one or more C8-HSL standard, the one or more C8-HSL standard being 50 mg per cubic meter of the papermaking wastewater.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of adding of Kamachi to include the adding one or more AHLs signal molecules, or in the alternative the adding one or more C8-HSL standard of AHLs signal molecules, as taught by Ma because 
Kamachi, as modified by Ma, does not explicitly state that the method is for delaying calcification, and wherein the adding of the one or more C8-HSL standard of AHLs signal molecules comprise increasing a number of bacteria susceptible to calcification, thereby improving an anaerobic digestion rate of the sludge which has not been calcified and delay the calcification rate, and the one or more C8-HSL standard of AHLs signal molecules regulating gene expression and activation of social behaviors of microbial populations in same bacteria or among different bacteria.  However, as the prior art method teaches the steps required under the broadest reasonable interpretation of the claimed invention, the prior art method is presumed to inherently achieve delaying calcification, and to achieve the functional limitations of “increasing a number of bacteria susceptible to calcification, thereby improving an anaerobic digestion rate of the sludge which has not been calcified and delay the calcification rate” and “regulating gene expression and activation of social behaviors of microbial populations in same bacteria or among different bacteria” (as disclosed by para. 0015 and 0020 of the instant Specification, these functional limitations are the inherent effect of adding one or more AHLs signal molecules).

Regarding claim 2, Kamachi, as modified by Ma, teaches the method according to claim 1.
As noted above, the step of adding is a contingent limitation and therefore the limitations “wherein adding of the one or more AHLs signal molecules comprises adding 10-100 mg of the one or more C8-HSL standard of AHLs signal molecules for every 1 m3 of the papermaking wastewater” are not required under the broadest reasonable interpretation of the claimed method since the prior art apparatus is capable of the step of adding one or more AHLs (MPEP § 2111.04 (II)) (Kamachi further discloses controlling the amount of agent which is added, see col. 5, lines 19-27).
3 wastewater, Ma further teaches that AHL levels are a result-effective variable for promoting anaerobic digestion (EPS concentrations positively correlated with AHL level; C8-HSL and C10-HSL might play an important role in facilitating anaerobic granulation through regulation of EPS synthesis) (see section 3.2, para. 2; Abstract). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the number of C8-HSL standard of AHLs added to the wastewater during routine experimentation to ensure that an effective amount of AHL(s) for promoting anaerobic digestion is added. 

Regarding claim 3, per the interpretations noted above, Kamachi, as modified by Ma, teaches the method according to claim 1, wherein the one or more C8-HSL standard of AHLs signal molecules are comprised of C8-HSL, C6-HSL, 3-oxo-C6-HSL or 3-oxo-C8-HSL (add-back of C8-HSL and C10-HSL into samples of papermaking wastewater PPW-1, PPW-2) (see Ma, section 2.1, para. 1; section 2.7, para. 1)

Regarding claim 4, per the interpretations noted above, Kamachi, as modified by Ma, teaches the method according to claim 3, wherein the one or more C8-HSL standard of AHLs signal molecules comprises C8-HSL (add-back of C8-HSL and C10-HSL into samples of papermaking wastewater PPW-1, PPW-2) (see Ma, section 2.1, para. 1; section 2.7, para. 1).

Regarding claim 6, Kamachi teaches a method, comprising: 
facilitating entrance of papermaking wastewater into an anaerobic reactor after passing through a regulating tank (the resulting water from the oxidization reactor 1 is fed to the methane fermentation reactor 2 which is charged with anaerobic bacteria; the treatment of an organic wastewater discharged 
The limitations “when the proportion of microorganism content in an anaerobic granular sludge in the anaerobic reactor is less than 0.6, adding one or more C8-HSL standard of AHLs signal molecules to the papermaking wastewater at an end outlet of the regulating tank, wherein the one or more C8-HSL standard of AHLs signal molecules is 10-100 mg for every 1 m3 of papermaking wastewater and the one or more C8-HSL standard being 50 mg per cubic meter of the papermaking wastewater” are interpreted to be contingent limitations and therefore the broadest reasonable interpretation of the claimed method only requires the step of facilitating and the capability (i.e. a structure) to add one or more AHLs of the contingent step (see MPEP § 2111.04 (II)).
Kamachi further teaches adding one or more molecules to the papermaking wastewater at an end outlet of the regulating tank (the trace metals are added at a position between the oxidation reactor 1 and the methane fermentation reactor 2) (see col. 4, lines 58-59), a structure to add additives (an agent may be directly injected into the pipe, which is interpreted to mean that an injection opening is inherent) (see col. 4, lines 53-54; Fig. 1) and controlling the amount of agent which is added (see col. 5, lines 19-27).  However, Kamachi does not explicitly teach the structure for adding being for one or more AHLs signal molecules.
Ma teaches a method, comprising: adding one or more AHLs signal molecules to the papermaking wastewater (add-back of C8-HSL and C10-HSL into samples of papermaking wastewater PPW-1, PPW-2; a final concentration of 5000 nM of C8-HSL) (see section 2.1, para. 1; section 2.7, para. 1).
Alternatively, if it is presumed that the claim requires a non-obvious feature to achieve adding one or more C8-HSL standard of AHLs of the contingent step, Ma further teaches adding one or more C8-HSL standard of AHLs signal molecules (a final concentration of 5000 nM of C8-HSL) (see section 2.7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kamachi to include the capability to add one or more AHLs signal molecules, or in the alternative the capability to add one or more C8-HSL standard of AHLs signal molecules, as taught by Ma via a structure as further taught by Kamachi because the known Kamachi structure achieves predictable results to add the Ma signal molecules which can facilitate anaerobic granulation (see Ma, Abstract) to achieve the promotion of anaerobic digestion.

Regarding claim 7, Kamachi, as modified by Ma, teaches the method of claim 6, wherein the papermaking wastewater is modulated in the regulating tank (the oxidizing agent was added to the water to be treated in the oxidization reactor 1, where “modulated” is broadly interpreted to mean an adjustment of any parameter of the wastewater).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamachi et al. (US 7,374,682 B2) and Ma et al. (Bioresource Technology 247 (2018), p. 116-124) as applied to claims 1 and 6-7 above, and further in view of Petering (US 5,545,326 A).

Regarding claim 5, Kamachi, as modified by Ma, teaches the method according to claim 1.

Ma further teaches that AHL levels are a result-effective variable for promoting anaerobic digestion (EPS concentrations positively correlated with AHL level; C8-HSL and C10-HSL might play an important role in facilitating anaerobic granulation through regulation of EPS synthesis) (see section 3.2, para. 2; Abstract) and Kamachi further teaches the steps of adding a time interval for the one or more molecules; and controlling the one or more molecules by a time controller (when the concentration of sulfur compounds in the wastewater significantly varies, it is necessary to add the oxidizing agent in a controlled amount; the oxidizing agent is added under a control so that the time lag between the addition timing of the oxidizing agent and the occurrence of a change of the concentration of the oxidizing agent in the wastewater is minimized, where “a time controller” is broadly interpreted to include any time-based controlling of a molecule) (see col. 5, lines 20-27).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kamachi, as modified by Ma, to include the steps of adding a time interval for the Ma AHLs and controlling the Ma AHLs by a time controller as further taught by Kamachi to ensure that an effective amount of AHL(s) for promoting anaerobic digestion is added. 
Kamachi, as modified by Ma, does not explicitly teach detecting, by a liquid level transmitter inside of the regulating tank, a liquid level to prevent a feed pump of the anaerobic reactor from idling.
Petering teaches a method comprising a step of detecting, by a liquid level transmitter inside of a regulating tank, a liquid level to prevent a feed pump of the anaerobic reactor from idling (a high liquid level switch 30 and level transmitter 32 which control the operation of a treatment system feed pump 34; the solid sludge material in the receiving tank 28 is pumped continuously into the treatment system by the pump 34) (see col. 6, lines 4-7 and 12-13).


Regarding claim 8, Kamachi, as modified by Ma, teaches the method of claim 7.
Per the interpretations noted above, Kamachi, as previously modified by Ma, does not explicitly teach the method further comprising: adding a time interval of the one or more C8-HSL standard of AHLs signal molecules and the one or more AHLs signal molecules are controlled by a time controller.
Ma further teaches that AHL levels are a result-effective variable for promoting anaerobic digestion (EPS concentrations positively correlated with AHL level; C8-HSL and C10-HSL might play an important role in facilitating anaerobic granulation through regulation of EPS synthesis) (see section 3.2, para. 2; Abstract) and Kamachi further teaches the steps of adding a time interval for the one or more molecules and the one or more molecules are controlled by a time controller (when the concentration of sulfur compounds in the wastewater significantly varies, it is necessary to add the oxidizing agent in a controlled amount; the oxidizing agent is added under a control so that the time lag between the addition timing of the oxidizing agent and the occurrence of a change of the concentration of the oxidizing agent in the wastewater is minimized, where “a time controller” is broadly interpreted to include any time-based controlling of a molecule) (see col. 5, lines 20-27).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kamachi, as modified by Ma, to include the steps of adding a time interval for the Ma AHLs and controlling the Ma AHLs by a time controller as further taught by Kamachi to ensure that an effective amount of AHL(s) for promoting anaerobic digestion is added. 

Petering teaches a method, comprising equipping a regulating tank with a liquid level transmitter to detect a liquid level (a high liquid level switch 30 and level transmitter 32 which control the operation of a treatment system feed pump 34) (see col. 6, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kamachi, as modified by Ma, to include the equipping step, and liquid level transmitter and feed pump, of Petering because such a step achieves predictable results to maintain a desired level of material in the regulating tank (see Petering, col. 6, lines 7-8).
The limitations “to prevent the feed pump of the anaerobic reactor from idling” in line 5 are not positively recited because the function does not appear to be derived from the step of equipping and therefore these limitations do not patentably distinguish the claimed method from the prior art method.  However, Petering further teaches the feed pump being prevented from idling (the solid sludge material in the receiving tank 28 is pumped continuously into the treatment system by the pump 34) (see col. 6, lines 4-7 and 12-13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 21, 2021